            Case 1:19-cv-01208-LY Document 3 Filed 04/27/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS                      gg pg 27 Ml       9:    52
                                    AUSTIN DIVISION

LALOGAN,                                        §
                       PLAINTIFF,               §
                                                §
V.                                              §       CAUSE NO. l:19-CV-1208-LY
                                                §
JOE HAGAN AND NEW YORK                          §
MEDIA, LLC,                                     §
               DEFENDANTS.                      §

                                     SHOW CAUSE ORDER

       Before the court is the above-styled cause of action, which was filed in this court on

December 13, 2019. The record reflects that no action in the case since December 13, 2019. In

addition, no proposed scheduling order has been filed by the parties pursuant to Federal Rule of Civil

Procedure 26 and Rule CV-16(c) of the Local Rules of the Western District of Texas. Accordingly,

       IT IS ORDERED that Plaintiff shall show cause in writing why this cause should not be

dismissed for want of prosecution on or before May 11, 2020.

       SIGNED this                day of April, 2020.




                                                    ITED STA
